Citation Nr: 1118357	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  04-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to increased rating for osteoarthritis, compression fracture of the D12, L1 and L2, currently rated 20 percent disabling.

2.  Entitlement to a separate compensable rating(s) for radiculopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

	
WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to January 1969.

The issue on appeal was most recently before the Board in June 2010.  The Veteran appealed the Board's June 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated January 21, 2011, the Court vacated the Board's June 2010 denial and remanded this matter to the Board for compliance with the instructions included in the January 2011 Joint Motion for Remand.  As noted in the Joint Remand, insofar as the specific staged increase was favorable (June 5, 2006, to July 12, 2006), it was not appealed.  To the extent this period is referenced and discussed in the following decision, it is for purposes of overall clarity in showing staged ratings for the low back disability. 

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) in October 2006.  A transcript is of record.

In a statement received in June 2004, the Veteran's representative stated that the Veteran was requesting a hearing before the Board at the RO (Travel Board).  On a substantive appeal dated in June 2004, the Veteran marked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  Later, in a statement received in June 2006, the Veteran's representative asked that the RO cancel the Veteran's request for a Board hearing and instead schedule a personal hearing at the RO.  In a statement received in April 2007, the Veteran's representative stated that the Veteran requested that his claim be sent directly to the Board instead of a Travel Board hearing.  However, on an attachment, the Veteran marked the appropriate line to indicate that he wanted a Board hearing in Washington D.C. instead of a Travel Board hearing.  In a statement received in September 2007, the Veteran's representative stated that the Veteran wished to cancel the Board hearing scheduled for November 2007.  
  
Additional evidence and a written waiver of preliminary RO review were both received in April 2011.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  There does not appear to be any TDIU claim expressly raised or reasonably raised by the record.  It was noted in the report of the July 2008 VA examination that the disability of the spine did not interfere with the Veteran's job except that he had to get up and stretch throughout the day.  This suggests that the Veteran was employed as of that date and there has been no indication in subsequent evidence that the Veteran is now unemployed due to service-connected disability. 

The Joint Motion noted that the issue of entitlement to service connection for erectile dysfunction, to include as due to the Veteran's service-connected osteoarthritis, compression fracture of the D12, L1 and L2 had been raised by the record (specifically, at an October 2006 RO hearing and in a February 2008 informal hearing presentation).  The Board does not have jurisdiction over this issue and it is referred to the AOJ for development and adjudication.  

The issue of entitlement to a separate compensable rating(s) for radiculopathy is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 28, 2005, the Veteran's service-connected osteoarthritis, compression fracture of the D12, L1 and L2, was manifested by subjective complaints of pain and moderate limitation of motion; with limitation of forward flexion more than 30 degrees, and without ankylosis or incapacitating episodes of at least four weeks over the past 12 months.

2.  From September 28, 2005, thru July 12, 2006, the Veteran's service-connected osteoarthritis, compression fracture of the D12, L1 and L2, was manifested by forward flexion to 30 degrees.  

3.  From July 13, 2006, the Veteran's service-connected osteoarthritis, compression fracture of the D12, L1 and L2, has been manifested by subjective complaints of pain and moderate limitation of motion, without limitation of forward flexion to 30 degrees or less, and without ankylosis or incapacitating episodes of at least four weeks over the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected osteoarthritis, compression fracture of the D12, L1 and L2, prior to September 28, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010), Diagnostic Codes 5292, 5295 (in effect prior to September 26, 2003); Diagnostic Code 5293 (in effect prior to September 23, 2002).

2. The criteria for entitlement to a disability evaluation of 40 percent, but no higher, for the Veteran's service-connected osteoarthritis, compression fracture of the D12, L1 and L2, from September 28, 2005, thru July 12, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5242 (2010).

3.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected osteoarthritis, compression fracture of the D12, L1 and L2, from July 13, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in May 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in May 2007, subsequent to the April 2002 adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the May 2007 notice was not provided prior to the April 2002 adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a March 2009 supplemental statement of the case, following the provision of notice.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

VA has obtained VA and private treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations in July 2001, January 2002, November 2002, May 2004, March 2005, July 2006, and July 2008; obtained an August 2008 addendum to the July 2008 VA examination report; and afforded the Veteran the opportunity to give testimony at a personal hearing before a DRO in October 2006.  In its March 2008 remand, the Board directed the RO to obtain treatment records from a Dr. Storm identified by the Veteran at his October 2006 RO hearing.  However, in a letter received in March 2009, the Veteran stated that he did not know of a Dr. Storm and had never been examined or treated by a Dr. Storm.  The Veteran wrote that he never mentioned a "Dr. Storm" in any correspondence or at any time during his hearing at the RO.  Thus, no treatment records from a Dr. Storm were obtained.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected osteoarthritis, compression fracture of the D12, L1 and L2 warrants a higher disability rating.  In support of his claim, the Veteran submitted a statement that was received in March 2009 in which he reported that he had to take an extra hour to rise from bed and would arrive at work an hour later than his appointed time.  He also described how his disability impacted the quality of his personal life.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

By rating decision in May 1969, the Veteran's lumbar strain was initially rated as 10 percent disabling pursuant to 38 C.F.R § 4.71(a), Diagnostic Code 5292.  An increased rating was granted in April 2002 pursuant to 38 C.F.R § 4.71(a), 
Diagnostic Codes 5010-5293.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

By regulatory amendment effective September 26, 2003, substantive changes were made to the schedular criteria for evaluation of diseases and injuries of the spine.  As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new rating criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The retroactive reach of the revised regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.

In this case, the Veteran's claim for an increase rating was received at the RO in December 2000, before the effective date of the change in regulations.  Thus, the old and the revised criteria will be considered.  

The Board notes that during the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

The Board notes that the RO addressed the amendments in its August 2004 supplemental statement of the case.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5292, limitation of motion of the lumbar spine is assigned a 20 percent rating for moderate limitation of motion; and a 40 percent rating for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292 (in effect prior to September 26, 2003).
  
Under Diagnostic Code 5293, a 20 percent rating is warranted when disability is moderate, with recurring attacks.  A 40 percent rating is in order when disability is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to September 23, 2002).

Under Diagnostic Code 5295 for lumbosacral strain, a 20 percent rating is in order with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum scheduler rating of 40 percent is awarded when disability from lumbosacral strain is severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5295 (in effect prior to September 26, 2003).

Under the new version of the rating criteria, the general rating formula provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The Board notes at this point that normal flexion of the thoracolumbar spine is to 90 degrees, normal extension of the thoracolumbar spine is to 30 degrees, normal lateral flexion of the thoracolumbar spine is to 30 degrees, and normal rotation of the thoracolumbar spine is to 30 degrees.  38 C.F.R. § 4.71, Plate V.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); and 5243 Intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under Diagnostic Code 5003 for degenerative arthritis, ratings are based on the limitation of motion of the affected joint or joints.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Factual Background

When the Veteran was afforded a VA examination in July 2001, he reported that he was active in sports up until two years prior when progressive low back pain restricted his activity.  He described the pain as mild to moderate, and localized.  The Veteran denied any complaint of bowel or bladder loss of control, or weakness of the lower extremities bilaterally.  After examining and obtaining an x-ray of the Veteran's spine, the VA examiner diagnosed lumbosacral osteoarthritis.

When the Veteran was afforded another VA examination in January 2002, he still complained of pain and reported that it was worsening to the extent that it had restricted his activities.  Again, the pain was described as mild to moderate in nature, and was localized.  The Veteran again denied any complaint of bowel or bladder loss of control, or any weakness in the lower extremities.  Upon physical examination, the VA examiner reported that forward flexion was to 75 degrees, lateral bending on the left side was to 20 degrees, lateral bending on the right side was to 15 degrees, extension was to 30 degrees, and lateral rotation was to 35 degrees.  Extreme range of the above movements caused the Veteran pain.  The VA examiner diagnosed lower back pain second degree osteoarthritis due to previous injury.

The Veteran was afforded another VA examination in November 2002.  He reported occasional radiation of the pain to his thighs.  Upon physical examination, it was observed that flexion was to 75 degrees with pain, extension was to 20 degrees with pain, and side bending was to 15 degrees.  The VA examiner diagnosed status post fracture of lumbar spine with degenerative disc disease (DDD).  

When the Veteran was afforded another VA examination in May 2004, he reported having some pain in his low back across his sacroiliac area into the paravertebral muscles in the low lumbar region, but did not point to the L1-L2 region.  Upon physical examination, it was noted that the Veteran could flex to 78 degrees, extend to 22 degrees, bend bilaterally to 23 degrees, and rotate bilaterally to 30 degrees.  The VA examiner diagnosed lumbar strain and reported that the low back did have increase pain with repetition and increased use.  The VA examiner further reported that there was no decrease in coordination.  He noted that there was some increased fatigability of the back and that when it was worse, the Veteran's pain did not prevent him from going to work.

When the Veteran was afforded another VA examination in March 2005, the Veteran complained of pain that interfered with his work and activities of daily living.  The Veteran denied flare-ups and any problems with repetitive use.  The Veteran did not use assistive devices.  Range of motion was as follows: flexion to 90 degrees, extension to 20 degrees, right side bend to 20 degrees, left side bend to 25 degrees, and bilateral rotation to 20 degrees.   

A June 5, 2006 letter from Robert Mazza, DC reveals that the Veteran had chronic pain and stiffness in the low and mid back.  It was noted that due to muscle loss and atrophy of the gluteal masculative, the Veteran could not sit for long periods of time.  It was noted that the injuries have curtailed all physical activities.  He noted that upon physical examination on September 28, 2005, flexion was to 30 degrees and extension was to 10 degrees.  The chiropractor diagnosed chronic compression fracture L1, chronic lumbo sacral radiculitis, and chronic DDD.  The chiropractor noted that the Veteran's ability to adapt to his injuries has probably reached its maximum and that his activities of daily living are already restricted and will continue to diminish with time.  He noted that periods of acute symptoms are recurring more often, and that the Veteran can expect the pattern to increase in severity.  He stated that the degree of the Veteran's disability is approximately 60 percent and can be expected to increase with time.  The chiropractor mentioned that the Veteran had been treated with physical therapy followed by chiropractic adjustments since September 2005, which has resulted in some symptomatic relief.  He concluded that the Veteran will need similar care of the remainder of his lifetime.  

In a July 2006 functional capacity evaluation, Carl Gargiulo, M.A., P.T. observed that since the Veteran's last evaluation several years prior, the Veteran had progressive increase of pain, limited motion, decreased strength and functional limitations.  He complained of persistent pain, which he deemed moderate to severe.  It was noted that the Veteran worked in an occupation that was relatively sedentary, but had difficulty with daily activities that included sitting, standing and lifting.  The Veteran rated his pain from 4 to 8 on a scale of 1 to 10 (with 10 being the most severe).  It was noted that out of a score of 100 (with 100 being the most disabled), the Veteran scored a 64 on the Quebec Pain Disability Scale Content and Response Form, and that the Veteran was significantly disabled with regard to daily activities.  It was further noted that out of a score of 50 (with 50 being the most disabled), the Veteran scored a 27.  The physical therapist remarked that the Veteran is significantly disabled per his subjective scores.  Range of motion shows that flexion was to 40 degrees, extension was to 10 degrees, and side bending was to 15 degrees bilaterally.  The physical therapist observed that the Veteran appeared to be somewhat worse compared to the last evaluation, based upon his subjective and objective responses during range of motion, strength testing and functional activities.

The Veteran was afforded another VA examination on July 13, 2006.  He reported pain radiating down his bilateral posterior thighs to the knees with buckling of the knees.  The Veteran denied numbness and bowel/bladder incontinence.  The Veteran did not use a brace, cane or crutch.  He reported being unable to rake leaves, shovel snow, exercise, lift more than 25 pounds, walk more than a mile, stand more than 20 minutes and sit more than 30 minutes.  Upon physical examination, it was noted that there was no spasm.  The VA examiner reported that the Veteran had bilateral lateral bending and extension from 0 degrees to 20 degrees with pain on extreme of all three.  Flexion was from 0 to 60 degrees with pain on extreme.  The VA examiner further reported right rotation from 0 degrees to 60 degrees, and left rotation from 0 to 70 degrees.  The VA examiner stated that there was no diminution of any of these with repetitive testing and no DeLuca criteria.

When the VA examiner reviewed March 2005 x-rays and an October 2005 magnetic resonance imaging (MRI), he diagnosed compression fracture L1 and spondylosis of the lumbar spine and degenerative disc disease of the lumbar spine.

In a May 2007 statement, the Veteran's representative noted that the Veteran had great difficulty walking for any amount of time.  She observed that the Veteran had to stop at various times to rest.  She stated that his physical therapist noted that the Veteran limped.  She then stated that the Veteran was in constant pain.

In an October 2007 letter, Robert Fogari, M.D., P.A. stated that when he evaluated the Veteran in September 2007, the Veteran complained of severe back pain and stiffness.  The Veteran reported that he had continuous pain across the lumbar area, radiating into the sacral area and down his legs.  It was noted that the Veteran had difficulty walking and walked with a limp.  Dr. Fogari noted that the Veteran had undergone physical therapy and chiropractic treatment over the years.  Dr. Fogari, remarked that the Veteran's symptoms seem to be increasing with time, and that the strength in his spine was decreasing.  Dr. Fogari reviewed the Veteran's October 2005 MRI and noted that the Veteran has had increasing difficulties performing his daily activities.  The Veteran described that the intensity of his pain varied between 5 to 8 on a scale of 1 to 10 (with 10 being the most severe).  Dr. Fogari reported that the Veteran's trunk movements were as follows: flexion was to 40 degrees, extension was to 10 degrees, and side bending was to 16 degrees.  He concluded that the Veteran had significant injury to his lumbar spine, and has constant pain, loss of strength and difficulty ambulating.  He stated that in his medical opinion, the Veteran's spine injury along with other disorders "reach a level of 40 percent incapacity." 

The Veteran underwent an additional VA examination in July 2008.  He reported experiencing pain on a daily basis that worsened with sitting, standing and bending.  He denied radiation of pain down his legs.  He had no recent history of physical therapy.  He reported that the pain interfered with daily activities in that he is unable to do physical labor around the house. 

Range of motion was as follows:  flexion was to 60 degrees; extension was to 15 degrees; side bend to the right was to 15 degrees; side bend to the left was to 20 degrees; rotation to the right was to 10 degrees and rotation to the left was to 15 degrees.  The Veteran complained of pain in all ranges of motion with some muscle spasms noted.  The VA examiner stated that after repetitive motion of the lumbosacral spine, there was no additional loss of joint function due to pain, fatigue, or lack of coordination.

The VA examiner submitted an August 2008 addendum.  After reviewing the Veteran's claims file, the VA examiner noted that the assessment he provided in July 2008 remained unchanged.

In an April 2011 letter, Dr. Fogari noted that the Veteran was seen in February 2011 complaining of increased pain and stiffness.  He noted that bilateral x-rays showed joint space narrowing and degenerative joint disease.  He further noted that based on the x-rays, there had been significant progression of the disease and that the Veteran is suffering from pain in multiple areas that included the spine.  Dr. Fogari observed that the Veteran had great difficulty ambulating and that the Veteran's functional capacity had decreased to 50 percent. 

A review of the February 2011 x-rays of the lumbosacral spine showed marked anterior wedging of the L1 vertebral body causing a slight kyphotic curvature centered at L1; severe spondylosis; narrowing and degenerative disease of the T12-L1, L1-2 and L5-S1 intervertebral disc spaces; osteoarthritis and hypertrophy of the articulating facets; stenosis; and no scoliosis demonstrated.

Analysis

I.  Old Criteria

For ratings pursuant to the old criteria, the Board will review all available treatment records prior to September 26, 2003, which consists of VA examination reports from July 2001 to May 2004.  

Under the old criteria, a rating in excess of 20 percent is not warranted.  

Limitation of motion of the lumbar spine was not severe to warrant the maximum rating of 40 percent.  Here, the Veteran's range of motion reflected forward flexion at 75 degrees, extension no less than 20 degrees, bilateral rotation to 35 degrees, and bilateral lateral flexion no less than 15 degrees.  Compared to normal ranges of motion (referenced earlier in this decision), these reported ranges of motion show no more than moderate limitation of motion.  As such, a rating in excess of 20 percent under the old range of motion criteria is not warranted.  
  
While the Veteran had been diagnosed with degenerative disc disease, there is no evidence that the disc disease more nearly approximated severe disability characterized by recurring attacks with intermittent relief to warrant a rating in excess of 20 percent under Diagnostic Code 5293.  There is also no evidence of sacro-iliac injury and weakness to warrant a higher rating under Diagnostic Code 5294.  

Further, a maximum rating of 40 percent is not warranted under Diagnostic Code 5295.  There is no evidence that the Veteran had severe lumbosacral strain.  In addition, there is no evidence of listing of whole spine to opposite side, positive Goldthwaite's sign.  There is also no marked limitation of forward bending in standing position, as the Veteran was able to flex to 75 degrees.  Further, while the Veteran had osteoarthritis, there was no loss of lateral motion as range of motion was no less than 15 degrees.  There is also no evidence of abnormal mobility on forced motion.    

Here, there was no residual of fracture of the vertebra to warrant a higher rating under Diagnostic Codes 5285.  Further, there was no evidence of ankylosis to warrant a higher rating from Diagnostic Code 5286 to Diagnostic Code 5289.  

Moreover, Diagnostic Code 5290 is not for application since that pertains to limitation of motion of the cervical spine.  Additionally, Diagnostic Code 5291 for limitation of motion of dorsal spine is not for application since the highest available rating is 10 percent.  

Overall, a rating in excess of 20 percent is not warranted under the old criteria.

II.  New Criteria

A rating in excess of 20 percent is not warranted prior to September 28, 2005.  Here, a 30 percent rating is not for application since that pertains solely to the cervical spine.  A rating of 40 percent is not warranted since there is no evidence of forward flexion of the thoracolumbar spine at 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

However, a rating of 40 percent (but no higher) is arguably warranted from September 28, 2005, thru July 12, 2006.  A September 28, 2005 private physical examination showed that forward flexion was to 30 degrees.  The Board observes that this reported limitation of motion is inconsistent with other evidence both before and after and is based on information from a chiropractor, not a medical doctor who the Board would view as having more medical training.  Nevertheless, resolving all reasonable doubt in the Veteran's favor, the Board believes assignment of a 40 percent staged rating beginning September 28, 2005, is warranted under Hart.  

By contrast, the 40 percent staged rating is not warranted from July 13, 2006; based on the evidence, only a 20 percent rating is warranted from that date on.  In this regard, a July 13, 2006 VA examination report shows that flexion was to 60 degrees.  Thereafter, flexion was no lower than 40 degrees.   

While the Veteran complained of stiffness, there was no evidence reflecting a diagnosis of unfavorable ankylosis to warrant a rating in excess of 20 percent prior to September 28, 2005, and from July 13, 2006; or a rating in excess of 40 percent from September 28, 2005 thru July 12, 2006.

While there was intervertebral disc syndrome, there was no persuasive evidence of any incapacitating episodes to warrant a higher rating.  

The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, 8 Vet. App. 2002.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess in excess of 20 percent prior to September 28, 2005 and from July 13, 2006; or a rating in excess of 40 percent from September 28, 2005 thru July 12, 2006.  A VA examiner in March 2005 noted that the Veteran did not report any problems with repetitive use.  However, later in the report, the VA examiner noted that there is an additional loss of joint function of the lumbosacral spine after repetitive motion, and this is 10 percent and secondary to pain.  Even with a 10 percent loss of joint function, however, the Board notes that the range of motion after repetition did not closely approximate range of motion reflected in a 40 percent rating.  Again, in March 2005, flexion was to 90 degrees.  A 10 percent loss of joint function would result in 81 degrees flexion.  Thus, forward flexion would be greater than 30 degrees.  Moreover, a July 2008 VA examination shows that after repetitive motion, there was no additional loss of joint function due to pain, fatigue or lack of coordination.

The Board acknowledges the representative's May 2010 assertion that the Veteran has not been afforded a VA examination that captures the Veteran's full level of disability.  The representative noted that the VA has not obtained an examination that adequately determines the Veteran's level of functional ability during periods of flare-ups or upon repetitive use.  The Board believes otherwise.  A March 2005 VA examination report reveals that the Veteran did not report any flare-ups.  Further, the May 2004, March 2005, July 2006 and July 2008 VA examinations addressed repetitive use.

Extraschedular Rating

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to increased rating of 40 percent (but no higher) for osteoarthritis, compression fracture of the D12, L1 and L2, from September 28, 2005, thru July 12, 2006, is warranted.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.

Entitlement to a rating in excess of 20 percent for osteoarthritis, compression fracture of the D12, L1 and L2 prior to September 28, 2005, is not warranted.  Entitlement to a rating in excess of 20 percent for osteoarthritis, compression fracture of the D12, L1 and L2 from July 13, 2006, is not warranted.  To this extent, the appeal is denied.


REMAND

The Joint Remand included guidance that the issue of entitlement to a separate compensable rating for radiculopathy must be considered.  It is noted that a June 2006 letter from Dr. Mazza shows that on September 28, 2005, he diagnosed chronic lumbo sacral radiculitis.  Without any other information regarding the radiculitis, the severity of the radiculitis remains unclear to the Board and the Board is unable to determine whether it is compensable.  Medical clarification is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of any radiculopathy associated with his low back disability.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Any medically indicated tests should be accomplished.  The examiner should expressly report whether there is radiculopathy of either or both lower extremities associated with the low back disability.  If so, the severity of such radiculopathy should be reported to allow for application of pertinent rating criteria. 

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and determine whether a separate compensable rating or rating is/are warranted for radiculopathy of the lower extremities.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


